DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 8 recites the limitation "said processor board" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination over the prior art, the limitation will be construed as “a processor board”.
Appropriate correction is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 are rejected under 35 U.S.C. 102a1 as being anticipated by Inoue (JPH02230957A).
Inoue discloses “The control means 10 of an engine has an ignition timing adjusting means 12 variably controlling the ignition advance value. A vacuum spark advance type distributor 14 is adopted for the ignition timing adjusting means 12. An operation control means 40 switches the ignition timing from the fixed control to the variable control at the specific time to control the operation of the ignition timing adjusting means. The occurrence of fluctuations on the output and rotating speed of the engine can be prevented to the utmost.” (Abstract, See Figs. 1-3).  Specifically, Inoue discloses a “control computer 40” (Fig. 1) configured to control an electromagnetic valve (34) according to engine operating conditions detected by sensors (Fig. 1, water temperature sensor 50, engine rotation speed sensor 52, intake negative pressure sensor 54, and throttle opening degree sensor 56) in order to control the ignition timing advance value to an appropriate ignition timing at which a maximum output is obtained and to prevent abrupt changes in engine output or rotation speed.  (see ¶0001)
Regarding Claim 1 Inoue teaches: 
A method (Fig. 2 is a executable control routine stored in and executed by “control computer 40” shown in Fig. 1.  Inoue discloses the flow chart as a “control program” See page 3) of controlling positions of a reluctor plate (Fig. 1, 20) in a distributor (Fig. 14) for an internal combustion engine (Abstract; “of an engine”) comprising: detecting pressure or vacuum created by said internal combustion engine (Fig. 2, “detecting an operating state of an engine by a first detecting means”, including intake negative pressure sensor output from sensor 54); generating an electrical sensor signal representative of said pressure or vacuum (Fig. 1, sensor 54; Inoue discloses that upon execution of the Fig. 2 program, the first step is to detect the operating conditions of the engine, which implicitly includes an electrical signal from sensor 54 sent to control computer 40); generating an electrical control signal (Control computer 40 is shown schematically connected to electromagnetic valve 34.  Control Computer 40 generates an electric control signal to selectively operate valve 34.) using a logic device (Control Computer 40 executing program of Fig. 2 that utilizes stored control map shown in Fig. 3), said electrical control signal generated in response to said electrical sensor signal and used to control a mechanical actuator (“On the input side….A negative pressure sensor 54 for detecting the intake negative pressure, a throttle opening degree sensor 56 for detecting the opening degree of the throttle valve 46, and the like, and the output side is connected to an electromagnetic three-way valve 34 It is connected to the. In other words, the operation control means 40 controls switching operation of the electromagnetic threeway valve 34 in accordance with the control program…”); using said mechanical actuator (electromagnetic valve 34) to control said positions of said reluctor plate in said distributor in response to said control signal (Fig. 1, “A breaker plate 20 connected to the playing force plate 20 via an actuating rod 22 so as to arbitrarily rotate the playing force plate 20 in the direction of rotation of the cam 16 so as to vary the spark advance 

Regarding Claim 8, Inoue further teaches: generating a home position signal (control position signal of electromagnetic valve that fixes the ignition timing during engine startup/warmup) that is transmitted to a processor board (Control Computer 40) to position said mechanical actuator during start up of said internal combustion engine (Responsive to an engine start request and while the engine operating conditions indicate the engine is in the process of warming up after said start, the control computer 40 is configured to control the electromagnetic valve such that the ignition timing (i.e. position of the vacuum actuator control rod that adjusts reluctor plate ignition timing) is positioned/fixed to a predetermined value.  “In the present invention, the ignition advance value of the ignition timing is fixed to a predetermined value during the warming-up operation of the engine..”; ¶0001)


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2-3, 5, 9-10, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (JPH02230957A) in view of Nishikawa (U.S. 4987871).
Regarding Claim 9, Inoue teaches: 
A system (Fig. 1) for controlling positions of a reluctor plate (fig. 1, breaker plate 20) in a distributor (Fig. 1, 14) for an internal combustion engine (“of an engine”) comprising: at least one sensor that detects vacuum or pressure created by said internal combustion engine and generates sensor signals (Fig. 1, “(“On the input side….A negative pressure sensor 54 for detecting the intake negative pressure, a throttle opening degree sensor 56 for detecting the opening degree of the throttle valve 46, and the like, and the output side is connected to an electromagnetic three-way valve 34 It is connected to the. In other words, the operation control means 40 controls switching operation of the electromagnetic threeway valve 34 in accordance with the control program…”)”; 
a device that stores control data (Fig. 2 control program stored in and executed by control computer 40, Fig. 3 ignition timing control map); 
a logic device (Fig. 1, control computer 40), coupled to said device, that reads said sensor signals (Fig. 1, sensor 54 delivers pressure signals which are received and processed by control computer 40) and generates a logic signal based upon said sensor signals (Fig. 1, sensors 50-58) and said control data stored (Fig. 2, control program) in said device (Fig. 1, “(“On the input side….A negative pressure sensor 54 for detecting the intake negative pressure, a throttle opening degree sensor 56 for detecting the opening degree of the throttle valve 46, and the like, and the output side is connected to an electromagnetic three-way valve 34 It is connected to the. In other words, the operation control means 40 controls switching operation of the electromagnetic threeway valve 34 in accordance with the control program…”); 
a control signal generator (Fig. 1, control computer 40)  that generates a control signal (Fig. 1; “the operation control means 40 controls switching operation of the electromagnetic threeway valve 34 in accordance with the control program…”) in response to said logic signal; a mechanical actuator (Fig. 1 Diaphragm vacuum actuator 24/28/22) , that is mechanically coupled to said reluctor plate (Fig. 1, 20), that moves said reluctor plate in response to said control signal. (The control computer controls the position of the electromagnetic valve 34 which correspondingly controls the pressure acting on diaphragm 24 which moves actuating rod 22; based on the engine operation conditions including intake negative pressure sensed by sensor 54 in accordance with a control program (fig. 2) and ignition timing map (fig. 3), stored in the control computer 40.)
Inoue teaches all the elements of Claim 1 but does not explicitly teach that the Fig. 2-3 (control program and ignition timing control map) are stored in a “memory” or that the control computer is “coupled to said memory” or that the control computer comprises a “digital” control signal generator and wherein the mechanical actuator adjusts the reluctor (breaker) plate responsive to the “digital” control signal.
Nishikawa discloses “This invention relates to an operation control system for controlling the operation of internal combustion engines at and after starting, and more particularly to an operation control system of this kind, which is intended to enhance the startability of the engine of a high output type when the engine temperature is low at and after the start of the engine.” (Col. 1 line 6+) and “It is a further object of the invention to ensure positive advance of the ignition timing to thereby enhance the startability of the engine, if the engine is equipped with a vacuum-responsive type ignition timing control device.” (Col. 2 lines 1-5) and “Further connected to the ECU 7 is a vacuum-responsive type ignition timing control device 17, which is responsive to vacuum within the intake pipe 3 for controlling the ignition timing of each cylinder of the engine 1 in response to a control signal from the ECU 7. The ECU 7 comprises an input circuit 7a having functions of shaping the waveforms of signals outputted from engine operating parameter sensors and the starting switch 16, shifting the voltage levels of these signals to a predetermined level, and subjecting the level-shifted signals to analog-to-DIGITAL conversion, a central processing unit 7b (hereinafter called "the CPU"), storage means 7c storing control programs to be executed by the CPU 7b and for storing results of calculations executed by the CPU 7b, and an output circuit 7d for supplying driving signals to the fuel injection valves 11 and the control valve 10 and also supplying the control signal to the ignition timing control device 17. The storage means 7c stores a cranking-discriminating subroutine, and control programs, maps, and tables to be used in controlling the engine operation in starting mode and after-starting mode. The CPU 7b operates in response to various engine operating parameter signals outputted from engine operating parameter sensors such as the throttle opening sensor 6, the absolute pressure sensor 13, the engine coolant temperature sensor 14, and the engine rotational speed sensor 15, as well as the an on/off state signal outputted from the starting switch 16, to determine operating conditions of the engine 1 based upon the supplied signals, calculate a fuel amount to be supplied to the engine 1, i.e. a fuel injection period T.sub.OUT of each of the fuel injection valves 11, and an auxiliary air amount, i.e. a control output value for controlling the solenoid 10a of the solenoid valve 10, and supply driving signals for driving the fuel injection valves 11, the control valve 10 and the vacuum-responsive type ignition timing control device 17 via the output circuit 7d. As the control output value for controlling the solenoid 10a, an amount of solenoid driving current (valve opening command value I.sub.CMD) is calculated since in the ECU 7 to apply an electrical output signal indicative of the sensed absolute pressure to the ECU 7.”. (Col. 4 line 65+).  In other words, Nishikawa discloses an “ECU” configured with a central processing unit, memory(s) (i.e. storage means 7c), analog-to-digital signal converter, a plurality of engine operating condition sensors (e.g. intake pressure sensor 13, for the purpose of controlling a “vacuum-responsive type ignition timing control device 17”.  The ECU and associated control system executes control programs stored in the memory device (i.e. storage means), converts analog intake pressure sensor signals to digital sensor signals and generates digital control signals to control the “vacuum-responsive type ignition timing control device 17” in order ensure positive advance of the ignition timing to thereby enhance the startability of the engine, if the engine is equipped with a vacuum-responsive type ignition timing control device.
Nishikawa teaches: a control system wherein control programs and ignition timing control maps are stored in a “memory” (i.e. storage means 7c) coupled to the control computer (ECU) and that a control computer (ECU) comprises a “digital” control signal generator and wherein the mechanical actuator adjusts the reluctor (breaker) plate responsive to a “digital” control signal in order ensure positive advance of the ignition timing to thereby enhance the startability of the engine, if the engine is equipped with a vacuum-responsive type ignition timing control device
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the engine control system comprising a ensure positive advance of the ignition timing to thereby enhance the startability of the engine, if the engine is equipped with a vacuum-responsive type ignition timing control device.

Regarding Claim 2, Inoue teaches all the elements of Claim 1 as indicated above and further teaches: wherein said method of generating an electrical control signal using said logic device comprises: reading said sensor signal (Control computer 40 receives the sensor signal from the negative intake pressure sensor 54); generating a logic signal based upon control data stored in a device connected to said logic device (Control Computer 40 generates a control logic signal for the electromagnetic valve 34 based on the control program (Fig. 2) and ignition timing control map (Fig. 3) stored in the control computer 40); transmitting said logic signal to a control signal generator; generating said electrical control signal from said control signal generator in response to said logic signal (Control Computer 30 generates and sends the control signal to the electromagnetic valve based on the control data (Fig. 2-3) stored therein.)
Inoue teaches all the elements of Claim 1 but does not explicitly teach that the Fig. 2-3 (control program and ignition timing control map) are stored in a “memory” or that the control computer is “coupled to said memory” or that the control computer comprises a “digital” control signal generator.
subjecting the level-shifted signals to analog-to-DIGITAL conversion”) in order ensure positive advance of the ignition timing to thereby enhance the startability of the engine, if the engine is equipped with a vacuum-responsive type ignition timing control device.
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the engine control system comprising a vacuum-responsive type ignition timing control device of Inoue to incorporate the teachings of Nishikawa to include control programs and ignition timing control maps are stored in a “memory” (storage means 7c) and that the control computer is “coupled to said memory” (See Fig. 1) and that the control computer comprises a “digital” control signal generator (“and subjecting the level-shifted signals to analog-to-DIGITAL conversion”) in order ensure positive advance of the ignition timing to thereby enhance the startability of the engine, if the engine is equipped with a vacuum-responsive type ignition timing control device.

Regarding Claims 3 and 10, Inoue does not explicitly teach wherein said logic device comprises a microprocessor.
Nishikawa teaches: wherein said logic device comprises a microprocessor (Fig. 1, ECU 7 comprises a “CPU”, i.e. “a central processing unit 7b (hereinafter called "the CPU")”) in order ensure positive advance of the ignition timing to thereby enhance the startability of the engine, if the engine is equipped with a vacuum-responsive type ignition timing control device.
wherein said logic device comprises a microprocessor in order ensure positive advance of the ignition timing to thereby enhance the startability of the engine, if the engine is equipped with a vacuum-responsive type ignition timing control device.

Regarding Claim 5, the combination of Inoue and Nishikawa teaches all the elements of Claim 2 as indicated above.  Inoue does not explicitly teach: further comprising: using an access port, coupled to said logic device, to transfer said control data to said logic device, said control data stored in said memory on said processor board
Nishikawa discloses further comprising: using an access port, coupled to said logic device, to transfer said control data to said logic device, said control data stored in said memory on said processor board (Fig. 1, the CPU/input circuit/storage means/output circuit are necessarily electronically coupled together in order to transfer data based on the control programs and maps stored in the memory (storage means).  Nishikawa does not explicitly teach a “processor board” however, a processor board to which the CPU is mounted is implicit within the disclosure when considered from the perspective of persons of ordinary skill in the art.) in order ensure positive advance of the ignition timing to thereby enhance the startability of the engine, if the engine is equipped with a vacuum-responsive type ignition timing control device.
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the engine control system comprising a further comprising: using an access port, coupled to said logic device, to transfer said control data to said logic device, said control data stored in said memory on said processor board in order ensure positive advance of the ignition timing to thereby enhance the startability of the engine, if the engine is equipped with a vacuum-responsive type ignition timing control device.

Regarding Claim 7, the combination of Inoue and Nishikawa teaches all the elements of Claim 2 as indicated above.  Inoue does not explicitly teach: wherein the method of generating a sensor signal comprises generating an analog signal.
Nishikawa teaches: wherein the method of generating a sensor signal comprises generating an analog signal (“The ECU 7 comprises an input circuit 7a having functions of shaping the waveforms of signals outputted from engine operating parameter sensors and the starting switch 16, shifting the voltage levels of these signals to a predetermined level, and subjecting the level-shifted signals to analog-to-DIGITAL conversion….”.  (Col. 5 line 23+) in order ensure positive advance of the ignition timing to thereby enhance the startability of the engine, if the engine is equipped with a vacuum-responsive type ignition timing control device.
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the engine control system comprising a vacuum-responsive type ignition timing control device of Inoue to incorporate the teachings of Nishikawa to include wherein the method of generating a sensor signal comprises generating an analog signal in order ensure positive advance of the ignition timing to thereby enhance the startability of the engine, if the engine is equipped with a vacuum-responsive type ignition timing control device
Regarding Claim 18, the combination of Inoue and Nishikawa teaches all the elements of Claim 9 as indicated above.  Inoue further teaches: a home position switch (Control Computer 40) that generates a home position signal control position signal of electromagnetic valve that fixes the ignition timing during engine startup/warmup) to position said mechanical actuator during startup of said internal combustion engine (Responsive to an engine start request and while the engine operating conditions indicate the engine is in the process of warming up after said start, the control computer 40 is configured to control the electromagnetic valve such that the ignition timing (i.e. position of the vacuum actuator control rod that adjusts reluctor plate ignition timing) is positioned/fixed to a predetermined value.  “In the present invention, the ignition advance value of the ignition timing is fixed to a predetermined value during the warming-up operation of the engine..”; ¶0001)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue (JPH02230957A) in view of Moriyama et al. (U.S. 4450808).
Regarding Claim 6, Inoue teaches all the elements of Claim 1 as indicated above but the disclosed intake negative pressure sensor (54) and method of using is not explicitly disclosed as “wherein said method of detecting pressure or vacuum comprises: using a differential pressure or vacuum sensor that creates a differential sensor signal representative of a difference between two vacuums, pressures or vacuum and pressure detected by said differential pressure or vacuum sensor.”
Moriyama discloses an ignition control system for an internal combustion engine, the ignition control system including “electronic controlling device 9 and 21 a distributor for distributing the ignition voltage from the igniter 20 to an ignition plug in each cylinder of the engine 1, and the igniter and distributor form an ignition output unit for supplying distributor are arranged to be controllable by an ignition timing signal from the electronic controlling device 9.”(Col. 6 line 6+) .  Moriyama further discloses “The pressure switch 8 functions to detect a negative pressure in the intake pipe 2 and to convert the value detected into an electrical signal. In other words, the pressure switch 8 is arranged such that it can detect whether a differential pressure between the aforesaid negative pressure and atmospheric pressure exceeds or not a preset pressure DP.sub.V and generates an electrical signal related thereto." (col. 4 line 52+) And “Also, an electronic control device, involving a microcomputer, receives respective detection signals derived from the above respective sensors and the like and determines the optimum ignition timing based on these signals to optimize knock avoidance, engine power, fuel costs, purification of exhaust gas and the like.”  (Col. 1 line 15+) And “The optimum ignition timing is determined on the basis of this data, and the distributor is controlled by an ignition time signal derived from results of the above operations, whereby the ignition time of the engine is made to be optimum.” (Col. 1 line 35+).
Therefore Moriyama teaches: wherein said method of detecting pressure or vacuum comprises: using a differential pressure or vacuum sensor that creates a differential sensor signal representative of a difference between two vacuums, pressures or vacuum and pressure detected by said differential pressure or vacuum sensor. (Fig. 4, differential pressure device 8) in order to provide the optimum ignition timing based on these signals to optimize knock avoidance, engine power, fuel costs, purification of exhaust gas and the like.
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the engine control system comprising a vacuum-responsive type ignition timing control device of Inoue to incorporate the teachings of Moriyama to includewherein said method of detecting pressure or vacuum comprises: using a differential pressure or vacuum sensor that creates a differential sensor signal representative of a difference between two vacuums, pressures or vacuum and pressure detected by said differential pressure or vacuum sensor in order to provide the optimum ignition timing based on these signals to optimize knock avoidance, engine power, fuel costs, purification of exhaust gas and the like.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue (JPH02230957A) in view of Nishikawa (U.S. 4987871) in view of Moriyama et al. (U.S. 4450808).
Regarding Claim 17, the combination of Inoue and Nishikawa teaches all the elements of Claim 9 as indicated above.  However, neither explicitly teach: wherein said at least one sensor comprises a differential sensor that generates a differential pressure or vacuum signal
Moriyama discloses an ignition control system for an internal combustion engine, the ignition control system including “electronic controlling device 9 and 21 a distributor for distributing the ignition voltage from the igniter 20 to an ignition plug in each cylinder of the engine 1, and the igniter and distributor form an ignition output unit for supplying such ignition voltage to ignition plugs in the engine 1. The igniter and distributor are arranged to be controllable by an ignition timing signal from the electronic controlling device 9.”(Col. 6 line 6+) .  Moriyama further discloses “The pressure switch 8 functions to detect a negative pressure in the intake pipe 2 and to convert the value detected into an electrical signal. In other words, the pressure switch 8 is arranged such that it can detect whether a differential pressure between the aforesaid negative pressure and atmospheric pressure exceeds or not a preset pressure DP.sub.V and generates an electrical signal related thereto." (col. 4 line 52+) And “Also, an electronic control device, and determines the optimum ignition timing based on these signals to optimize knock avoidance, engine power, fuel costs, purification of exhaust gas and the like.”  (Col. 1 line 15+) And “The optimum ignition timing is determined on the basis of this data, and the distributor is controlled by an ignition time signal derived from results of the above operations, whereby the ignition time of the engine is made to be optimum.” (Col. 1 line 35+).
Therefore Moriyama teaches: wherein said method of detecting pressure or vacuum comprises: using a differential pressure or vacuum sensor that creates a differential sensor signal representative of a difference between two vacuums, pressures or vacuum and pressure detected by said differential pressure or vacuum sensor. (Fig. 4, differential pressure device 8) in order to provide the optimum ignition timing based on these signals to optimize knock avoidance, engine power, fuel costs, purification of exhaust gas and the like.
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the engine control system comprising a vacuum-responsive type ignition timing control device of Inoue to incorporate the teachings of Moriyama to includewherein said method of detecting pressure or vacuum comprises: using a differential pressure or vacuum sensor that creates a differential sensor signal representative of a difference between two vacuums, pressures or vacuum and pressure detected by said differential pressure or vacuum sensor in order to provide the optimum ignition timing based on these signals to optimize knock avoidance, engine power, fuel costs, purification of exhaust gas and the like.

Claims 4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (JPH02230957A) in view of Nishikawa (U.S. 4987871) in view of David et al. (U.S. 2017/0120915A1).
Regarding Claim 4, the combination of Inoue and Nishikawa teaches all the elements of Claim 2 as indicated above.  However, neither explicitly teaches: wherein said logic signal is generated by a state machine.
David discloses “For description purposes, the terms "electronic control unit", "ECU", "Driving Control Manager System" or "DCMS" are used interchangeably herein to indicate a vehicle's electronic system that controls subsystems monitoring or commanding a series of actuators on an internal combustion engine to ensure optimal engine performance. It does this by reading values from a multitude of sensors within the engine bay, interpreting the data using multidimensional performance maps (called lookup tables), and adjusting the engine actuators accordingly. Before ECUs, air-fuel mixture, ignition timing, and idle speed were mechanically set and dynamically controlled by mechanical and pneumatic means.” (¶0042) And “Those of skill will recognize that in some embodiments, the various illustrative logical blocks, modules, circuits, and algorithm steps described in connection with the embodiments disclosed herein, including with reference to the transmission control system described herein, for example, are implemented as electronic hardware, software stored on a computer readable medium and executable by a processor, or combinations of both. To clearly illustrate this interchangeability of hardware and software, various illustrative components, blocks, modules, circuits, and steps have been described above generally in terms of their functionality. Whether such functionality is implemented as hardware or software depends upon the particular application and design constraints imposed on the overall system. Skilled artisans may implement the described functionality in varying ways for each particular application, but A general purpose processor may be a microprocessor, but in the alternative, the processor may be any conventional processor, controller, microcontroller, or STATE MACHINE. In some embodiments, a processor will be implemented as a combination of computing devices, e.g., a combination of a DSP and a microprocessor, a plurality of microprocessors, one or more microprocessors in conjunction with a DSP core, or any other such configuration. In some embodiments, software associated with such modules resides in RAM memory, flash memory, ROM memory, EPROM memory, EEPROM memory, registers, a hard disk, a removable disk, a CD-ROM, or any other suitable form of storage medium known in the art. In some embodiments, an exemplary storage medium is coupled to the processor such that the processor reads information from, and writes information to, the storage medium. In alternative embodiments, the storage medium is integral to the processor. In some embodiments, the processor and the storage medium reside in an ASIC. For example, in one embodiment, a controller for use of control of the IVT comprises a processor (not shown).” (¶0044).
	“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
 	Here, it would have been obvious to one skilled in the art at the time of the invention to include the wherein said logic signal is generated by a state machine by (B) Simple substitution of one known element for another to obtain predictable results as taught by David into the teachings of Inoue because it does no more than yield predictable results of determining the ignition timing using a logic device comprising “a state machine” instead of a “control computer” since it has been held that the combination of familiar elements 

Regarding Claim 11, the combination of Inoue and Nishikawa teaches all the elements of Claim 9 as indicated above.  However, neither explicitly teaches: wherein said logic signal is generated by a state machine.
David discloses “For description purposes, the terms "electronic control unit", "ECU", "Driving Control Manager System" or "DCMS" are used interchangeably herein to indicate a vehicle's electronic system that controls subsystems monitoring or commanding a series of actuators on an internal combustion engine to ensure optimal engine performance. It does this by reading values from a multitude of sensors within the engine bay, interpreting the data using multidimensional performance maps (called lookup tables), and adjusting the engine actuators accordingly. Before ECUs, air-fuel mixture, ignition timing, and idle speed were mechanically set and dynamically controlled by mechanical and pneumatic means.” (¶0042) And “Those of skill will recognize that in some embodiments, the various illustrative logical blocks, modules, circuits, and algorithm steps described in connection with the embodiments disclosed herein, including with reference to the transmission control system described herein, for example, are implemented as electronic hardware, software stored on a computer readable medium and executable by a processor, or combinations of both. To clearly illustrate this interchangeability of hardware and software, various illustrative components, blocks, modules, circuits, and steps have been described above generally in terms of their functionality. Whether such functionality is implemented as hardware or software depends upon the particular application and design constraints imposed on the overall system. Skilled artisans may implement the described functionality in varying ways for each particular application, but A general purpose processor may be a microprocessor, but in the alternative, the processor may be any conventional processor, controller, microcontroller, or STATE MACHINE. In some embodiments, a processor will be implemented as a combination of computing devices, e.g., a combination of a DSP and a microprocessor, a plurality of microprocessors, one or more microprocessors in conjunction with a DSP core, or any other such configuration. In some embodiments, software associated with such modules resides in RAM memory, flash memory, ROM memory, EPROM memory, EEPROM memory, registers, a hard disk, a removable disk, a CD-ROM, or any other suitable form of storage medium known in the art. In some embodiments, an exemplary storage medium is coupled to the processor such that the processor reads information from, and writes information to, the storage medium. In alternative embodiments, the storage medium is integral to the processor. In some embodiments, the processor and the storage medium reside in an ASIC. For example, in one embodiment, a controller for use of control of the IVT comprises a processor (not shown).” (¶0044).
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Here, it would have been obvious to one skilled in the art at the time of the invention to include the wherein said logic signal is generated by a state machine by (B) Simple substitution of one known element for another to obtain predictable results as taught by David into the teachings of Inoue
Regarding Claim 12, the combination of Inoue and Nishikawa teaches all the elements of Claim 9 as indicated above.  However, neither explicitly teaches:  wherein said memory comprises a programmable memory.
David discloses “For description purposes, the terms "electronic control unit", "ECU", "Driving Control Manager System" or "DCMS" are used interchangeably herein to indicate a vehicle's electronic system that controls subsystems monitoring or commanding a series of actuators on an internal combustion engine to ensure optimal engine performance. It does this by reading values from a multitude of sensors within the engine bay, interpreting the data using multidimensional performance maps (called lookup tables), and adjusting the engine actuators accordingly. Before ECUs, air-fuel mixture, ignition timing, and idle speed were mechanically set and dynamically controlled by mechanical and pneumatic means.” (¶0042) And “Those of skill will recognize that in some embodiments, the various illustrative logical blocks, modules, circuits, and algorithm steps described in connection with the embodiments disclosed herein, including with reference to the transmission control system described herein, for example, are implemented as electronic hardware, software stored on a computer readable medium and executable by a processor, or combinations of both. To clearly illustrate this interchangeability of hardware and software, various illustrative components, blocks, modules, circuits, and steps have been described above generally in terms of their functionality. Whether such functionality is implemented as hardware or software depends upon the particular application and design constraints imposed on the overall system. Skilled artisans may implement the described functionality in varying ways for each particular application, but such implementation decisions should not be interpreted as causing a departure from the scope of the present invention. For example, various illustrative logical blocks, modules, and circuits described in connection with the embodiments disclosed herein A general purpose processor may be a microprocessor, but in the alternative, the processor may be any conventional processor, controller, microcontroller, or STATE MACHINE. In some embodiments, a processor will be implemented as a combination of computing devices, e.g., a combination of a DSP and a microprocessor, a plurality of microprocessors, one or more microprocessors in conjunction with a DSP core, or any other such configuration. In some embodiments, software associated with such modules resides in RAM memory, flash memory, ROM memory, EPROM memory, EEPROM memory, registers, a hard disk, a removable disk, a CD-ROM, or any other suitable form of storage medium known in the art. In some embodiments, an exemplary storage medium is coupled to the processor such that the processor reads information from, and writes information to, the storage medium. In alternative embodiments, the storage medium is integral to the processor. In some embodiments, the processor and the storage medium reside in an ASIC. For example, in one embodiment, a controller for use of control of the IVT comprises a processor (not shown).” (¶0044).
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:

(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Here, it would have been obvious to one skilled in the art at the time of the invention to include the wherein said memory comprises a programmable memory (i.e. EPROM or EEPROM) by (B) Simple substitution of one known element for another to obtain predictable results as taught by David into the teachings of Inoue because it does no more than yield predictable results of determining the ignition timing using a logic device comprising “a state machine” instead of a “control computer” since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).

Regarding Claim 13, the combination of Inoue and Nishikawa teaches all the elements of Claim 2 as indicated above.  
Nishikawa discloses further comprising: an input/output port coupled to said logic device that allows access to said memory that stores said control data so that response curves can be stored in said memory that control positioning of said reluctor plate for various sensor signals (Fig. 1, the CPU/input circuit/storage means/output circuit are necessarily electronically coupled together in order to transfer data based on the control programs and maps (response curves) stored in the memory (storage means) for the purpose of controlling the engine actuators.) in order ensure positive advance of the ignition timing to thereby enhance the startability of the engine, if the engine is equipped with a vacuum-responsive type ignition timing control device.
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the engine control system comprising a vacuum-responsive type ignition timing control device of Inoue to incorporate the teachings of Nishikawa to include further comprising: an input/output port coupled to said logic device that allows access to said memory that stores said control data so that response curves can be stored in said memory that control positioning of said reluctor plate for various sensor signals in order ensure positive advance of the ignition timing to thereby enhance the startability of the engine, if the engine is equipped with a vacuum-responsive type ignition timing control device.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (JPH02230957A) in view of Nishikawa (U.S. 4987871) in view of Day et al. (U.S. 4831983).
Regarding Claims 14-16, the combination of Inoue and Nishikawa teach all the elements of Claim 9 as indicated above.  Inoue discloses an adjustable electromagnetic 3-way valve  configured to control the vacuum pressure admitted to the vacuum diaphragm which adjusts the reluctor plate (and ignition timing) accordingly.  However, Inoue does not explicitly teach: wherein said mechanical actuator is a linear digital stepper motor or servo motor or a voice-coil actuator.
Day discloses methods and apparatus for controlling the linear position of a fuel pump rack based on engine operating conditions.  Day discloses that a plurality of actuators are suitable for the task of performing linear displacement.  Specifically, “The servo actuators 26 are responsive to a control signal from a microprocessor-based fuel control 28, which receives as inputs, signals from engine sensors 30 indicative of engine operating parameters such as speed, position, temperature, load and throttle lever setting.” (Col. 2 line 55+) And “Stepper motors offer a number of advantages over alternative motion control actuators such as solenoids, voice coil, and D.C. servo motors.” (Col. 4 line 41+).  Therefore Day establishes that stepper motors, solenoids, voice coils, and servo motors were known electromagnetic linear motion actuators used for controlling the position of internal combustion engine components when used in combination with microprocessor based control units.
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Here, it would have been obvious to one skilled in the art at the time of the invention to include wherein said mechanical actuator is a linear digital stepper motor or servo motor or a voice-coil actuator by (B) Simple substitution of one known element for another to obtain predictable results as taught by Day into the teachings of Inoue because it does no more than yield predictable results of accurately controlling the position of an internal combustion engine component when used in combination with a computer type controller since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mallory (U.S. 1897704) discloses a spark timing ignition device.  Specifically, a solenoid actuator adjusts the position of a reluctor plate in a distributor responsive to intake vacuum pressure.  See Fig. 1-3 reproduced below:

    PNG
    media_image1.png
    846
    532
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Campus: M-Th 8-5; Telework: Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 5712724536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747